                   Case 21-10457-LSS            Doc 448        Filed 08/13/21             Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE,

     ln re:                                                      Chapter I I

     MOBITV, lNC.,       er a/.,r                                Case No.    2l- I 0457 (LSS)

                                     [)cbtors                    Jointly Administered



                                         AFFIDAVIT OI- SERVICE

              I, Sabrina C. Tu, depose and say that Iam employed by Stretto, the claims and noticing
agent for the Debtors in the above-captioned cases.

       On August 13, 202l,, at my direction and under my supervision, employees of Stretto
caused the following document to be served via first-class mail on the service list attached hereto
as Exhibit A:


              [Customized for Rule 3001(e)(2)l Notice of Transfer of Claim Pursuant tu F.R.B.P.
              3001(e)(2) [Re: Dockct No. 444l

        In addition to the method ofservice set forth herein, parties who have requested electronlc
notification of filings via the Bankruptcy Court's CM/ECF system were sent the above referenced
documents via electronic service.


Dated: August I 3, 2021
                                                                                    Sabrina G. Tu

A notary public or other olficer completing this certificate verifies only the identity of the individual
who signed the document to which this certificate is attached, and not the truthfulness. accuracy, or
validity of that document.

State of California.
County of Orange

Subscribed and sworn to (or alljrmed) before me on this l3th day ofAugust, 202l,by Sabrina C
Tu proved to me on the basis ol satisfactory evidence to be the person who appeared before me.


                                                                         srEPh^$t   s   DELGroo
Signature:                                                               {d.ry Pubu( C'lilornr'
                                                                                     ,21!611.




I   The Debtors in these chapter I I cases and the last four digits ofeach Debtor's U.S. tax identification number are
asfollows: MobiTV. Inc. (2422) and MobiTV Service Corporation (8357). The Debtors' mailing address is 1900
Powell SIrect.9(h Floor, Emeryville, CA 9.1608.
Case 21-10457-LSS   Doc 448   Filed 08/13/21   Page 2 of 3




                    Exhibit A
                                             Case 21-10457-LSS         Doc 448     Filed 08/13/21    Page 3 of 3

                                                                         Exhibit A
                                                                   Served Via First-Class Mail
                                         Name                     Attention              Address                City    State Zip
                              Bear Cloud Technologies, Inc Donald James           1160 Battery St Ste 100 San Francisco CA   94111
                              Bradford Capital Holdings, LP Attn: Brian L. Brager PO Box 4353             Clifton       NJ   07012




In re: MobiTV, Inc., et al.
Case No. 21-10457 (LSS)                                                                                                              Page 1 of 1
